Citation Nr: 1242014	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection of chondromalacia of the left knee, and if so, entitlement to service connection for the same.

2.  Whether new and material evidence has been received to reopen a claim for service connection of a lateral collateral ligament strain of the left knee, and if so, entitlement to service connection for the same.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a Travel Board hearing in August 2010.  A transcript of the testimony offered at this hearing has been associated with the record.

In the aforementioned March 2008 rating decision, the RO reopened the claims for entitlement to service connection for chondromalacia of the left knee and a lateral collateral ligament strain of the left knee and denied them on a de novo basis.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

In this regard, it is noted that in his March 2008 Notice of Disagreement (NOD) the Veteran disagreed with the denial of both of the reopened claims and both underlying service connection claims were addressed in a September 2008 Statement of the Case (SOC).  In his November 2009 Substantive Appeal (VA Form 9) he indicated that he was only continuing his disagreement with the denial of the claim for service connection of chondromalacia of the left knee.  However, at his August 2010 Board hearing, the Veteran offered testimony generally on a knee condition, which was presented and accepted by the undersigned Veterans Law Judge.  Accordingly, as VA has treated the issue for service connection for a lateral collateral ligament strain of the left knee as being on appeal, the Board may address this issue.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  

The issues of entitlement to service connection for chondromalacia of the left knee and a lateral collateral ligament strain of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO denied the Veteran's claim for service connection of chondromalacia of the left knee.

2.  Evidence received since the final March 2003 rating decision relates to unestablished facts necessary to substantiate the claim for service connection of chondromalacia of the left knee and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed March 2006 rating decision, the RO denied the Veteran's application to reopen a claim for service connection of a lateral collateral ligament strain of the left knee.

4.  Evidence received since the final March 2006 rating decision relates to unestablished facts necessary to substantiate the claim for service connection of a lateral collateral ligament strain of the left knee and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2003 denial of the claim for service connection of chondromalacia of the left knee is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).
2.  New and material evidence has been received since the March 2003 denial, and the claim of entitlement to service connection for chondromalacia of the left knee is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The RO's March 2006 denial of the application to reopen a claim for service connection of a lateral collateral ligament strain of the left knee is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  New and material evidence has been received since the March 2006 denial, and the claim of entitlement to service connection for a lateral collateral ligament strain of the left knee is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2012).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. 
§ 5103A (West 2002) (eliminates the concept of a well-grounded claim).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claim for service connection of chondromalacia of the left knee was first denied in October 2002 on the grounds that no condition was shown in service.  Notably, the Veteran's service treatment records were unavailable at the time of this rating.  

In March 2003, following the association of service treatment records with the claims file, the RO denied the claim for service connection of chondromalacia of the left knee on the grounds that although the condition had been diagnosed at recent VA examination, the evidence did not establish that the condition either occurred in, or was caused by, service.  As service department records in the form of treatment records were associated with the claims file since the October 2002 denial, reopening of the claim was then inapplicable.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Also, in the March 2003 rating decision, the RO denied the Veteran's claim for service connection for a lateral collateral ligament strain of the left knee.  The RO particularly denied the claim on the grounds that a chronic disability had not been demonstrated in regards to an in-service 1999 left knee ligamentous strain.  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran's application to reopen his claim for service connection of a collateral ligament strain of the left knee was denied in a March 2006 rating decision.  The RO denied reopening the claim on the grounds that new and material evidence showing diagnosis of a chronic knee disability had not been shown.  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

With respect to the application to reopen the claim for service connection of a ligamentous strain of the left knee, the Board finds that new and material evidence has been submitted.  As noted above, the RO has denied this claim on the grounds that the evidence did not establish a chronic knee disability.  At his August 2010 Board hearing, the Veteran testified as to having chronic pain in this knee, as well as some instability.  He is certainly competent to relate his observations.  See Shade v. Shinseki, 24 Vet. App 110, 122-23 (2010).  This, in conjunction with the evidence of record noting an assessment of osteoarthritis, in addition to the diagnosis of chondromalacia, suggests that the Veteran may indeed have a chronic knee disability.  New and material evidence need not be received as to each previously unproven element of a claim.  Id. at 120.  Accordingly, as this evidence was not of record and relates to the unestablished finding of a chronic disability, the claim is reopened as this is new and material evidence.  The underlying claim is addressed below in the remand section.

The Board also concludes that new and material evidence has been received to reopen the claim for service connection of chondromalacia of the left knee.  As noted above, the RO denied the claim on the grounds that, although the condition had been diagnosed at recent VA examination, the evidence did not establish that the condition either occurred in or was caused by service.  At his August 2010 Board hearing, the Veteran offered detailed testimony indicating that he had no such knee problems prior to service and an onset of knee symptomatology in and ever since service.  He particularly outlined a history of pain behind the knee cap and a continuous history thereof.  The Veteran's testimony is competent and indicates that he may indeed have incurred chondromalacia of the knee in service.  Shade, at 122-23.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, at 120.  Accordingly, as this evidence was not of record and relates to the unestablished finding of a nexus between the claimed condition and service, the claim is reopened as this is new and material evidence.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for chondromalacia of the left knee and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a lateral collateral ligament strain of the left knee and the claim is reopened; to this extent only is the appeal granted.


REMAND

In furtherance of substantiating his reopened claims, the Veteran was afforded a VA examination in March 2008.  At this time, examination resulted in an assessment of left knee osteoarthritis.  Also noted was a private MRI report dated in June 2006 that showed bone edema to the anterior patella, as well as a November 2007 private MRI report that documented mild edema in the medial tibial plateau, which may be reactive-type marrow edema or due to trauma, no meniscal or ligament tears and partial thickness chondromalacia in the mid-patella with mild reactive-type marrow edema/osteoarthritis, which was mild.  

In response to the posed etiological question of whether it was at least as likely as not that any current left knee disability was attributable to service, the examiner stated that they could not resolve this question without resort to speculation.  In this regard, the examiner explained that the Veteran had fractured his left fibula, which by definition did not involve the knee joint.  The examiner also noted that the Veteran did in fact have a lateral collateral ligament strain in service, which was a diagnosis that usually resovled without residual.  They noted that the private MRI did not demonstrate any ligament abnormalities, as well as the fact that it was unknown if there was any history of intercurrent injury, symptoms or treatment between 1999 and 2007, when the Veteran apparently sought private treatment.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

A review of the March 2008 VA examination report indicates that it is inadequate.  In the opinion section of the report, the examiner relates that they could not address the ultimate etiological question without resort to speculation.  The examiner strongly indicated that they could not reach such a conclusion due to an incomplete history regarding any possible intercurrent injury following service, as well as any history of symptoms or treatment from 1999 to 2007.  Yet, the examiner failed to elicit a history from the Veteran in this regard.  As the examiner did not obtain an adequate history, the examination is inadequate and must be returned.  38 C.F.R. § 4.2.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed left knee disabilities, particularly chondromalacia of the left knee and a lateral collateral ligament strain of the left knee.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.

Based on the examination and review of the record, the examiner is asked to provide an opinion whether any disability of the left knee, particularly chondromalacia and/or a lateral collateral ligament strain (if diagnosed), is/are at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's service.  

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


